Manning, J.
It appears, without contradiction, in the evidence that tbe engine, at tbe time it was furnished Ellis by tbe defendant, was in good condition and properly equipped with a spark-arrester; but as to its condition at tbe time of the fire— some nine months thereafter — there was serious conflict in tbe testimony. It does not appear by whom tbe right of way was *354located, whether by defendant or Ellis, but it is fully established by the evidence that it was, at its location, covered with highly inflammable matter, and continued in this foul condition up to the time of the fire. There was evidence tending to prove that the fire causing the injury, for which plaintiff seeks in this action to recover damages, originated on the right of way from the engine operated thereon, and was thence communicated to plaintiff’s adjacent land. In Craft v. Timber Co., 132 N. C., 151, it was held that the rule “applicable to railroad corporations, which makes them liable for fires negligently caused by igniting combustible material on the right of way, has been applied to private railroads constructed for logging purposes.” Simpson v. Lumber Co., 133 N. C., 95; Hemphill v. Lumber Co., 141 N. C., 487; Knott v. R. R., 142 N. C., 238.
In Williams v. R. R., 140 N. C., 623, this Court formulated the rules of liability applicable to railroad corporations for negligently causing fires, and the second of these rules is as follows: “2. If fire escapes from an engine in proper condition, with a proper spark-arrester, and operated in a careful way by a skilful and competent engineer, but the fire catches on the right of way, which is in a foul and negligent condition, and thence spreads to the plaintiff’s premises, defendant is liable. Moore v. R. R., 124 N. C., 341; Phillips v. R. R., 138 N. C., 12.” In Knott v. R. R., 142 N. C., 238, Mr. Associate Justice Walicer, speaking for the Court, said: “It is true he (the plaintiff) alleges that the spark-arrester was defective, but in the seventh section of the complaint he states generally that the fire was caused by a spark emitted from the engine, which ignited the combustible material on the right of way and thence spread to his standing timber, which was destroyed. But can it make any difference in the legal aspect of the case, whether the spark or live coal came from the smoke-stack or the fire-box, even assuming them to have been in the best condition, if eventually it fell upon the foul right of way and produced the conflagration? We think not, because the permitting its right of way to remain in a dangerous condition was an act of negligence, sufficient of itself to cause the damage and necessarily proximate to it, if the fire immediately and without any intervening efficient and in*355dependent cause, spread to the plaintiff’s woods. Aycock v. R. R., 89 N. C., 321; Phillips v. R. R., 138 N. C., 12; R. R. v. Kellogg, 94 U. S., 469.” We consider it to be established by these authorities that it is negligence in a timber company, as well as a railroad corporation, to permit its right of way to become and remain in a foul condition; that such a condition is so dangerous that it may reasonably be anticipated that injury will occur to adjacent landowners from fires originating thereon from engines being operated on it, though such engines be in the best condition and have the best equipment.
The defendant, however, contends that it is not liable to the plaintiff because Ellis, who was operating the engine and train and doing the cutting, logging and hauling, was an independent contractor, as defined by this Court in Craft v. Lumber Co., 132 N. C., 151; Young v. Lumber Co., 147 N. C., 26; Davis v. Summerfield, 133 N. C., 325; Gay v. R. R., 148 N. C., 336; Midgette v. Mfg. Co., 150 N. C., 333; Hunter v. R. R., 152 N. C., 682. Defining the independent contractor as contained in these cases, his Honor instructed the jury that if they found as a fact that Ellis was an independent contractor and was working under the contract creating him such at the time the injury was caused to the plaintiff, then the defendant would not be liable. We think this instruction erroneous, not because of an inaccurate definition of “independent contractor,” but because, conceding Ellis to have been an independent contractor, we do not think the defendant, as his employer, is relieved of responsibility to the plaintiff for the injury of which he complains, upon the view of the evidence we are now considering. In our opinion, this case falls under one of the recognized exceptions to the rule of non-liability of employer for the acts of the independent contractor. This exception is thus stated by this Court in Davis v. Summerfield, supra: “And there is still another class of cases to be excepted from the exemption, and that is where the contract requires an act to be performed on the premises, which will probably be injurious to third persons if reasonable care is omitted in the course of its performance. The liability of the employer in such case rests upon the view that he cannot be the author of plans and actions dangerous to the property of others without *356exercising due care to anticipate and prevent injurious consequences.” In Bower v. Peate, 1 Q. B. Div., 321 (1875-6), Chief Justice Coclcburn tbus states tbe principle upon which this exception rests: “The answer to the defendant’s contention may, however, as it appears to us, be placed on a broader ground, namely, that a man who orders a work to be executed, from which, in the natural course of things, injurious consequences to his neighbor must be expected to arise, unless means are adopted by which such consequences may be prevented, is bound to see to the doing of that which is necessary to prevent the mischief, and cannot relieve himself of his responsibility by employing some one else — whether it be the contractor employed to do the work from which the danger arises or some independent person — to do what is necessary to prevent the act he has ordered to be done from becoming wrongful. There is an obvious difference between committing work to a contractor to be executed, from which, if properly done, no injurious consequences can arise, and handing over to him work to be done from which mischievous consequences will arise unless preventive measures are adopted.” In Hardaker v. Idle District Council, 1 Q. B. Div., 335 (1896), Lord Justice Smith said, after quoting the above language of C. J. Cockburn: “It should be noted that in Hughes v. Percival, 8 App. Cas., 443, Lord Blackburn doubted whether that duty was not too broadly stated, for he said: £If taken in the full sense of the words, it would seem to render a person who orders post-horses and a coachman from an inn, bound to see that the coachman, though not his servant but that of the inn-keeper, uses that skill and care which is necessary, when driving the coach, to prevent mischief to the passengers.’ It is not for me to criticise this statement of Lord Blackburn, but with all respect, I would point out that it seems to me that it is not, in the natural course of things, to be expected, when a man hires post-horses and a coachman from an inn-keeper, that, unless means are adopted to prevent them, injurious consequences will arise to his neighbor. In such a case, in the ordinary course of events, no injuries would occur to any one. The coachman would drive and the hirer would ride in the carriage, and, in the ordinary course, the tran*357sit would come to an end without injury to any one.” The doctrine of this case has not only been approved by this Court in Davis v. Summerfield, supra, but has been generally accepted by the American courts. Werthimer v. Saunders, 95 Wis., 573; Norwalk Gaslight Co. v. Borough of Norfolk, 63 Conn., 495; Williams v. Fresno C. &. J. Co., 96 Cal., 14; Woodman v. Metropolitan R. R., 149 Mass., 335; Gorham v. Cross, 125 Mass., 232; Carlson v. Stocking, 91 Wis., 432; Pye v. Faxon, 156 Mass., 471; Atlanta R. R. v. Kimberly, 87 Ga., 161; Covington, etc., Bridge Co. v. Steinbrock, 61 Ohio St., 215; 76 Am. St. Rep., 375. To this case, as reported in the Am. St. Reports, there has been appended an elaborate note by the editor in which a large number of cases, both English and American, has been collected, and the principles decided carefully arranged. We do not find, upon a careful examination of the decisions of this Court, any conflict with or modification of the principle stated in Davis v. Summerfield, supra. The difficulty to be met with is in the application of the principle to the facts of the particular case, and not in the recognition of the soundness of the principle itself. In Young's case, supra, the injury inflicted was done by the employees of the independent contractor in felling a tree — a work not dangerous in itself and from which, if properly done, no injurious consequences would arise. In Gay’s case, supra, it does not appear from the reported ease how the injury complained of was caused, except the statement that the action was brought to recover damages caused by fire negligently put out, but an examination of the record of that case on file, discloses that the fire doing the damage was negligently started from a mill camp established by the independent contractor, this negligence being what is termed in many of the cases casual or collateral negligence, and for injuries resulting therefrom the employer would not be liable. 76 Am. St. Rep., p. 388 (note). The liability for these negligent acts is thus stated at that page of the editor’s note: “While the contractor alone, and not his employer, is generally liable in cases where work is carried on under an independent employment, this rule of liability is limited to those injuries which are collateral to the work to be performed, and which arise from the negligence *358or wrongful act of the contractor or bis agents or servants. Acts ‘collateral’ to the work contracted for are to be distinguished from those which the contractor expressly agrees and is authorized to do, and from which injury directly results.” Smith v. The Milwaukee Builders & Traders’ Exchange, 91 Wis., 360, clearly illustrates this doctrine. In that case the plaintiff was injured by the negligent act of the contractor’s employees in permitting a brick to fall from an uncompleted building. The employer was held not liable. Reedie v. The London & Northwestern Railway Co., 4 Exch., 244, and Hilliard v. Richardson, 3 Gray, 349, further illustrate this doctrine. In Midgette’s case, supra, this Court ruled that the jury was warranted in finding from the evidence that the contractor was not an independent contractor, because the employer retained control and direction of the work. In the course of the opinion in that ease, Connor, J., says: “How far this exception to the non-liability of the owner of the property is applicable to a case like this we do not undertake to say. It is well worthy of consideration whether the owner of machinery, unsafe for use and dangerous to employees, can, by contracting with an insolvent person to operate it to do the owner’s work, and by simply - surrendering control of the manner of doing the work, avoid liability for injuries sustained by employees.” In Hunter’s case, supra, this Court ruled that the work there handed over to the independent contractor to be done, to-wit, blasting of rock, fell well within the established exception to the rule of non-liability by reason of its dangerous character. In the present case, it does not appear whether the defendant or Ellis located the right of way, nor do we think this material, because if located by Ellis, it was done by him as agent of the defendant, as it was not within the terms of his contract with the defendant. As by the terms of the conveyance, the right of way, when located, was to be held in fee, the presumption, perhaps, would be that its location was an act of the defendant — the grantee.
We have thus far considered the case upon the view that the fire causing the damage originated. on the foul right of way. from sparks from the engine operated thereon. There are two other views suggested by the evidence: (1) That the fire did *359not originate on tbe right of way, but was caused by a spark emitted by a defectively equipped engine; (2) that it was not set out by a spark from tbe engine. If tbe jury should find this to be tbe fact, though tbe fire may have originated from some act of tbe employees of tbe independent contractor, Ellis, such act would be casual or collateral negligence, and tbe authorities cited are decisive that tbe defendant would not be liable. Tbe doctrine of respondeat superior would not apply.
We will now consider tbe view based upon a finding that tbe fire was caused by a spark emitted by a defectively equipped engine, but not communicated from tbe right of way. Would tbe defendant be liable? If tbe defendant itself bad been at tbe time operating tbe engine, its liability is governed by tbe third rule formulated in Williams v. R. R., 140 N. C., 623, as follows: “3. If fire escapes from a defective engine, or defective spark arrester or from a good engine not operated in a careful way or not by a skilful engineer, and tbe fire catches off tbe right of way, tbe defendant is liable.” Tbe liability of tbe employer rests upon tbe ground that mischievous consequences will arise from tbe work to be done unless precautionary measures are adopted, and tbe duty to see that those precautionary measures are adopted rests upon tbe employer, and be cannot escape liability by entrusting this duty to another, though be be employed as an “independent contractor” to perform it. In Covington, etc., Bridge Co. v. Steinbrock, supra, the principle is thus stated: “Tbe weight of reason and authority is to tbe effect that, where a party is under a duty to tbe public or a third person to see that work be is about to do, or have done, is carefully performed so as to avoid injury to others, be cannot, by letting it to a contractor, avoid bis liability in case it is negligently done to tbe injury of another (citing numerous authorities). Tbe duty need not be imposed by statute, though siicb is frequently tbe case. If it be a duty imposed by law, tbe principle is the same as if required by statute. Cockburn, C. J., in Bower v. Peate, supra. It arises at law in all cases where more or less danger to others is necessarily incident to tbe performance of tbe work let to contract. It is tbe danger to others, incident to tbe performance of tbe work let to contract, that *360raises tbe duty and wbicb tbe employer cannot shift from himself to another so as to avoid liability, should injury result to another from negligence in doing the work.” It cannot be denied that the operation of a defectively equipped engine, or the operation of a good engine not carefully managed or managed by an unskilful engineer, is a source of great danger to property adjacent to the road on which such an engine is operated. Such danger raises the duty which the employer cannot shift from himself to another. It is undoubted, however, that if the engine was properly equipped and in good condition and properly managed, even though it emitted a spark which set out fire on the adjacent property of the plaintiff off the right of way, neither the defendant nor Ellis would be liable. Rule 1. Williams v. R. R., supra. It is suggested that the application of the principles we have approved in this decision abrogates the law of the independent contractor. The same suggestion was made to the Court in Covington, etc., Bridge Co. v. Steinbrock, supra. That Court fully met the suggestion by saying: “It still leaves abundant room for its application.” We do not think the views of the law which we have expressed in this opinion were properly submitted to the jury for their guidance, and we, therefore, direct a new trial to be had.
New trial.